This is an appeal from a decree rendered by a special chancellor subsequent to the term *Page 1132 
at which he was elected. The special chancellor was elected by the bar at the November term to try this case which had been continued and set down for trial on the 4th day of the succeeding March term of court, upon announcement by the regular chancellor that he was disqualified to try the case.
The special chancellor appeared on the 9th day of March which was the 4th day of the March term, and was sworn in and tried the case without objection and took it under advisement, and at a subsequent day of the March term rendered the decree. Under 21 of article 7 of the Constitution of Arkansas, the special chancellor's authority expired with the adjournment of the November term at which he had been elected. This court said in the case of Goodbar Shoe Company v. Stewart,70 Ark. 407, 68 S.W. 250, that "The powers of the special chancellor ended with the term at which he was elected, and, as the record does not show that he was elected during the term at which the decree was rendered, the appeal must be dismissed. Constitution 1874, art. 7, 21; Dansby v. Beard, 39 Ark. 254."
Following these authorities, the appeal in the instant case is dismissed.